 Case 2:20-cv-12405-BAF-APP ECF No. 1 filed 09/03/20        PageID.1   Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

NICHOLAS OSTRANDER
        Plaintiff,

vs.                                                 No.
                                                    Hon.
CONNELLY SKIS INC.,
a foreign corporation; and
FOGARTY’S LAKE FLOWER MARINA, LLC,
a foreign limited liability company;

          Defendants.
____________________________________________________________

                     COMPLAINT AND JURY DEMAND

      Plaintiff, NICHOLAS OSTRANDER, individually, by and through his

attorneys, MUELLER LAW FIRM, by Wolfgang Mueller, complains against

Defendants, CONNELLY SKIS INC., a foreign corporation, (“CONNELLY”), and

FOGARTY’S LAKE FLOWER MARINA, LLC, a foreign limited liability

company (“FOGARTY’S”) and states the following:

      1.     Plaintiff, NICHOLAS OSTRANDER, is a citizen of the State of

Michigan.

       2.    Defendant, CONNELLY, is and was, at all times, a foreign citizen,

whose corporate headquarters and principal place of business is 20621 52nd Ave.,

Lynnwood, WA, 98036. CONNELLY conducts business in the State of Michigan

and particularly within the Eastern District of Michigan.
 Case 2:20-cv-12405-BAF-APP ECF No. 1 filed 09/03/20         PageID.2   Page 2 of 11




      3.     Defendant, FOGARTY’S, is and was, at all times, a foreign citizen, it

being a New York limited liability company whose corporate headquarters and

principal place of business is 260 Lake Flower Ave., Saranac, NY, 12983.

FOGARTY’S conducts business in the State of Michigan and particularly within

the Eastern District of Michigan.

      4.     Based upon information and belief, and after conducting due

diligence, FOGARTY’s has no members who are Michigan citizens.

      5.     Jurisdiction is founded upon the diversity of citizenship of the parties

pursuant to 28 USC §1332, and damages which exceed $75,000.00, exclusive of

interest and costs, and the personal jurisdiction over Defendants based on their

contacts with the state of Michigan.

      6.     Venue is proper in this Court, pursuant to 28 USC §1391, as

Defendants conduct business, and therefore reside, in this District.

                           GENERAL ALLEGATIONS

      7.     Defendant, CONNELLY, is a manufacturer of waterskis, including

the 2016 GT Pro Model waterski at issue in this case.

      8.     Defendant, FOGARTY’S, through its in-house pro shop H2O Pro

Shop, is a manufacturer, developer, installer, and retailer of waterski boot plates

and bindings, including the Fogman Stealth boots/bindings at issue in this case.

FOGARTY’S is also an authorized retailer of CONNELLY waterskis, including


                                          2
 Case 2:20-cv-12405-BAF-APP ECF No. 1 filed 09/03/20      PageID.3   Page 3 of 11




the 2016 67” GT waterski.

      9.    All FOGARTY’S employees and/or H2O Pro Shop employees were

agents of FOGARTY’S and FOGARTY’S is responsible for their conduct under

the doctrine of respondeat superior.

      10.   In 2016, Plaintiff was a student at Michigan State University and a

member of the MSU competitive waterski team, a club sport.

      11.   In October 2016, following the waterski season, Plaintiff was looking

to buy a new waterski and boots. CONNELLY had a Collegiate Waterski Program

and offered to sell Plaintiff a 2016 67” GT pro-model waterski for $672 plus

shipping.

      12.   Based upon information and belief, CONNELLY had previously

manufactured and sold Fogman Stealth bindings in a joint development program

with Fogman out of Saranac Lake, New York.

      13.   Based upon information and belief, the Connelly/Fogman Stealth

binding joint venture lasted from 2012 to 2015.

      14.   By the fall of 2016, CONNELLY sold the tooling for the Stealth

binding to Defendant, FOGARTY’S.

      15.   CONNELLY advised Plaintiff to contact FOGARTY’S to arrange to

have the boots/bindings and skis drilled for assembly.

      16.   Plaintiff contacted FOGARTY’S and communicated with Austin


                                         3
 Case 2:20-cv-12405-BAF-APP ECF No. 1 filed 09/03/20         PageID.4    Page 4 of 11




Rdzanek. On October 12, 2016, Mr. Rdzanek offered to do the drilling and

assembly for free if Plaintiff would purchase the Connelly 67” GT ski from

FOGARTY’S. Mr. Rdzanek also offered free shipping.

      17.    Plaintiff agreed to the offer and the finished products were shipped

without charge by FOGARTY’S to Plaintiff’s home in Michigan.

      18.    FOGARTY’S assembled the bindings and drilled holes into the

CONNELLY 67” GT waterski to fit the tension plates.

      19.    On September 12, 2017, Plaintiff was practicing with the MSU

waterskiing team on the Grand River in Lansing, Michigan.

      20.    The water was calm during the practice session.

      21.    As Plaintiff was making a routing cut in the water around a buoy, the

waterski suddenly failed at the drill site for the binding, causing the waterski to

flex in compression, making it impossible for the boot to release as designed.

      22.    Based upon information and belief, CONNELLY drilled the holes that

were located at the failure point.

      23.    At the time of the incident, Plaintiff was using the waterski in its

intended, foreseeable manner.

      24.    As a direct and proximate cause of Defendants’ negligence and gross

negligence set forth below, Plaintiff, NICHOLAS OSTRANDER, suffered the

following injuries and damages:


                                           4
 Case 2:20-cv-12405-BAF-APP ECF No. 1 filed 09/03/20          PageID.5    Page 5 of 11




             a.     Severely comminuted, displaced and angulated fracture of the
                    left tibia-fibula shaft, requiring open reduction, internal fixation
                    surgery;

             b.     Displaced bimalleolar fracture of the right ankle requiring open
                    reduction, internal fixation surgery;

             c.     Multiple surgeries;

             d.     Subsequent incomplete closure of the wound sites and infections;

             e.     Long periods of physical therapy;

             f.     Tremendous physical pain and suffering;
      .
             g.     Significant emotional distress;

             h.     Obvious disfigurement and scarring of both lower extremities;

             i.     Significant medical expense, including out-of-pocket expenses;

             j.     Significant humiliation and embarrassment;

             k.     Inability to conduct normal activities of daily living;

             l.     Other injuries and damages which may become known in the
                    future;

             m.     The injuries and damages, both economic and non-economic,
                    may be permanent.

                  COUNT I – NEGLIGENCE OF CONNELLY

      25.    Plaintiff incorporates by reference all previous paragraphs as though

fully restated herein.

      26.    At all times relevant to this action and during the time of the design,

manufacture, and distribution of the subject waterski, CONNELLY, as a

                                           5
 Case 2:20-cv-12405-BAF-APP ECF No. 1 filed 09/03/20        PageID.6    Page 6 of 11




manufacturer, was under a statutory and common law duty to design, manufacture,

and test the waterski and bindings to eliminate any unreasonable risk of

foreseeable injury when the products were being used in their intended and

foreseeable manner, as well as foreseeable misuse.

      27.    Despite the duties set forth above, CONNELLY was independently

negligent and breached implied warranties in at least the following respects:

             a.    Negligently failing to design, develop, and manufacture the
                   waterski, and its binding components, with adequate strength to
                   withstand foreseeable loads and stresses without
                   catastrophically failing;

             b.    Negligently failing to utilize established engineering
                   methodologies, such as Failure Mode and Effects Analyses
                   (FMEA), to identify and eliminate foreseeable hazards
                   associated with the design of the product;

             c.    Negligently failing to recognize and implement reasonable
                   alternative designs, including adding layers of carbon fiber to
                   make the ski able to withstand foreseeable loads and stresses;

             d.    Negligently failing to warn users, via on-product warnings or
                   warnings associated with an owner’s manual, that the ski could
                   fail catastrophically during foreseeable use and could cause
                   severe injury;

             e.    Negligently failing to ensure that the product was fit for its
                   intended uses;

             f.    Other acts of negligence that will be discovered through the
                   course of this litigation.

      28.    As described above, technically and economically feasible alternative

designs existed in the marketplace as of the time the subject product was

                                          6
 Case 2:20-cv-12405-BAF-APP ECF No. 1 filed 09/03/20          PageID.7    Page 7 of 11




manufactured that would have eliminated the risk of this particular injury

mechanism and would have prevented Plaintiff’s injuries;

      Accordingly, Plaintiff respectfully requests that the trier of fact award all

damages allowed under Michigan law. Plaintiff also requests that this court award

pre-judgment interest, costs, and attorney fees so wrongfully incurred.

              COUNT II – CONNELLY’S GROSS NEGLIGENCE

      29.    Plaintiff incorporates by reference all previous paragraphs as though

fully restated herein.

      30.    Based upon information and belief, during the time of the design,

manufacture, and distribution of the waterski, Defendant had actual knowledge,

obtained from customers, dealers, and warranty claims of prior incidents of the

waterski failing with the same failure mode as occurred in the instant case.

      31.    Given CONNELLY’s experience in the watersport industry, it knew

to a virtual certainty that a catastrophic failure could cause injuries similar to those

suffered by Plaintiff.

      32.    Despite such knowledge, Defendant willfully disregarded that

knowledge in the production of the product.

      33.    Defendant’s conduct also constitutes “gross negligence,” which is

defined as “conduct so reckless as to demonstrate a substantial lack of concern for

whether injury results.” MCL 600.2945.


                                           7
 Case 2:20-cv-12405-BAF-APP ECF No. 1 filed 09/03/20         PageID.8     Page 8 of 11




      34.    Based on Defendant’s actual knowledge and gross negligence, MCL

600.2946(4), 600.2946a, 600.2947(1)-(4), and 600.2948(2), do not apply, pursuant

to MCL 600.2949(a).

      35. Defendant’s conduct was a direct and proximate cause of Plaintiff’s

injuries and damages, as set forth above.

      Accordingly, Plaintiff respectfully requests that the trier of fact award all

damages allowed under Michigan law. Plaintiff also requests that this court award

pre-judgment interest, costs, and attorney fees so wrongfully incurred.

                 COUNT III – NEGLIGENCE OF FOGARTY’S

      36.    Plaintiff incorporates by reference all previous paragraphs as though

fully restated herein.

      37.    At all times relevant to this action and during the time of the design,

manufacture, distribution, and sale of the subject waterski and binding

components, FOGARTY’S, as a manufacturer and assembler, as well as a non-

manufacturing seller of the Connelly waterski, was under a statutory and common

law duty to design, manufacture, assemble, and test the waterski and bindings to

eliminate any unreasonable risk of foreseeable injury when the products were

being used in their intended and foreseeable manner, as well as foreseeable misuse.

      38.    Despite the duties set forth above, FOGARTY’S was independently

negligent and breached implied warranties in at least the following respects:


                                            8
 Case 2:20-cv-12405-BAF-APP ECF No. 1 filed 09/03/20         PageID.9    Page 9 of 11




            a.     Negligently failing to design and manufacture the waterski and
                   its binding components with adequate strength to withstand
                   foreseeable loads and stresses without catastrophically failing;

            b.     Negligently assembling and installing the binding hardware to
                   the waterski, such that it could not withstand foreseeable loads
                   and stresses under intended and foreseeable use;

            c.     Negligently failing to recognize and implement reasonable
                   alternative designs to make the ski able to withstand foreseeable
                   loads and stresses;

            d.     Negligently selling the waterski and Fogman Stealth bindings
                   when it knew of previous incidents of similar product failures;

            e.     Negligently failing to warn purchasers of the propensity of the
                   Connelly waterski to fail when subjected to foreseeable loads,
                   given FOGARTY’S knowledge of previous failures; and

            f.     Other acts of negligence that will be discovered through the
                   course of this litigation.

      39.   As described above, technically and economically feasible alternative

designs existed in the marketplace as of the time the subject product was

manufactured that would have eliminated the risk of this particular injury

mechanism and would have prevented Plaintiff’s injuries;

      Accordingly, Plaintiff respectfully requests that the trier of fact award all

damages allowed under Michigan law. Plaintiff also requests that this court award

pre-judgment interest, costs and attorney fees so wrongfully incurred.

            COUNT IV – GROSS NEGLIGENCE OF FOGARTY’S

      40.   Plaintiff incorporates by reference all previous paragraphs as though


                                          9
Case 2:20-cv-12405-BAF-APP ECF No. 1 filed 09/03/20          PageID.10    Page 10 of 11




fully restated herein.

      41.    Based upon information and belief, during the time of the design,

manufacture, and distribution of the waterski, FOGARTY’S had actual knowledge

of prior incidents of the waterski failing with the same failure mode as occurred in

the instant case.

      42.    Given FOGARTY’S’ experience in the watersport industry, it knew to

a virtual certainty that a catastrophic failure could cause injuries similar to those

suffered by Plaintiff.

      43.    Despite such knowledge, Defendant willfully disregarded that

knowledge in the assembly and sale of the of the product.

      44.    FOGARTY’S’ conduct also constitutes “gross negligence,” which is

defined as “conduct so reckless as to demonstrate a substantial lack of concern for

whether injury results.” MCL 600.2945.

      45.    Based on FOGARTY’S’ actual knowledge and gross negligence,

MCL 600.2946(4), 600.2946a, 600.2947(1)-(4), and 600.2948(2), do not apply,

pursuant to MCL 600.2949(a).

      46.    Defendant’s conduct was a direct and proximate cause of Plaintiff’s

injuries and damages, as set forth above.

      Accordingly, Plaintiff respectfully requests that the trier of fact award all

damages allowed under Michigan law. Plaintiff also requests that this court award


                                            10
Case 2:20-cv-12405-BAF-APP ECF No. 1 filed 09/03/20       PageID.11       Page 11 of 11




pre-judgment interest, costs, and attorney fees so wrongfully incurred.



                                       MUELLER LAW FIRM


                                       s/Wolfgang Mueller
                                       WOLFGANG MUELLER (P43728)
                                       Attorney for Plaintiff
                                       41850 W. Eleven Mile Rd., Ste. 101
                                       Novi, Michigan 48375
                                       (248) 489-9653
                                       wolf@wolfmuellerlaw.com

Dated: September 3, 2020




                                JURY DEMAND

      Plaintiff, by and through his attorneys, Mueller Law Firm, demands a jury in

the above-entitled action.

                                `      MUELLER LAW FIRM


                                       s/Wolfgang Mueller
                                       WOLFGANG MUELLER (P43728)
                                       Attorney for Plaintiff
                                       41850 W. Eleven Mile Rd., Ste. 101
                                       Novi, Michigan 48375
                                       (248) 489-9653
                                       wolf@wolfmuellerlaw.com

Dated: September 3, 2020



                                         11
